GRONER, Associate Judge
(concurring);
I agree that the decision of the Board of Tax Appeals should be affirmed, but I prefer to put it on the ground that the facts show that the contract out of which the loss arose was the contract of the taxpayer, at least to the extent of the payments made by it on account thereof. In this view, it is clear that no claim or debt of any kind arose in favor of the taxpayer against the bank, and therefore the question whether the release to the bank was voluntary or involuntary is not material. The loss by reason of the sale of the stock through the default in the contract admittedly occurring in 1918, was, as the Commissioner determined, deductible only in that year.